DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.

This action is in response to the amendment dated 11/9/2021 that was entered with the submission of the request for continued examination dated 11/9/2021.  Claims 1, 7, 8, 14, 15 and 19 are currently amended.  No claims have been canceled.  No claims are newly added.  Presently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9 of the remarks filed 11/9/2021, with respect to the rejection of claims 1-3 and 7-17 as being rejected under 35 U.S.C. 102 as being anticipated by GB 2296075 to Elbi International S.p.A. and the rejection of claims 4-6 and 18-20 as being rejected under 35 U.S.C. 103 as being unpatentable over Elbi in 

Notice of References Cited
The PTO-892 is being attached to cite the previously considered reference to Da Pont et al. (US 8960638).  See attached Interview Summary. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a pilot operated valve comprising a main valving member wherein the main valving member includes a diaphragm and an insert operably coupled to and cooperating with the diaphragm and wherein the diaphragm defines at least one passageway therethrough positioned to cooperate with at least one tapered bleed slot defined in an outer wall of the insert, the at least one tapered bleed slot narrowing in width between sidewalls of the at least one tapered bleed slot and wherein the sidewalls of the at least one tapered 
Claims 2-6 and 13 depend from claim 1, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 1.
Regarding claim 7, the prior art of record does not disclose or suggest a pilot operated valve comprising a main valving member wherein the main valving member includes a diaphragm and an insert operably coupled to and cooperating with the diaphragm and wherein the diaphragm defines at least one passageway therethrough positioned to cooperate with at least one tapered bleed slot defined in an outer wall of the insert, the at least one tapered bleed slot narrowing in width between sidewalls of the at least one tapered bleed slot and wherein the sidewalls of the at least one tapered bleed slot converge towards one another in a direction of fluid flow through the at least one tapered bleed slot and wherein the insert further defines at least one scallop at an upper edge thereof in combination with the other limitation of the claim.
Claims 9-12 depend from claim 7, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 7.
Regarding claim 8, the prior art of record does not disclose or suggest a pilot operated valve comprising a main valving member wherein the main valving member includes a diaphragm and an insert operably coupled to and cooperating with the diaphragm and wherein the diaphragm defines at least one passageway therethrough positioned to cooperate with at least one tapered bleed slot defined in an outer wall of the insert, the at least one tapered bleed slot narrowing in width between sidewalls of the at least one tapered bleed slot and wherein the sidewalls of the at least one tapered 
Regarding claim 14, the prior art of record does not disclose or suggest a valve comprising a main valving member wherein the main valving member includes a diaphragm and an insert operably coupled to and cooperating with the diaphragm and wherein the insert defines a tapered bleed slot in an outer wall thereof and a scallop that is concave and located at a respective end of the tapered bleed slot at an upper edge of a flange of the insert and wherein the scallop cooperates with the diaphragm to form a bleed hole when the main valving member is in a closed position in combination with the other limitations of the claim.
Claims 15-18 depend from claim 14, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 14.
Regarding claim 19, the prior art of record does not disclose or suggest a pilot operated water valve comprising a main valving member where the main valving member includes a diaphragm and an insert operably coupled to and cooperating with the diaphragm, the diaphragm defining a pair of passageways therethrough positioned on opposite sides thereof, the insert defining a pair of tapered bleed slots in an outer wall thereof and a pair of scallops that are concave, each one of the pair of scallops located at a respective end of one of the pair of tapered bleed slots at an upper edge of a flange of the insert in combination with the other limitations of the claim.
Claim 20 depends from claim 19 and, therefore, is allowable for containing the allowable subject matter of claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753      

/CRAIG J PRICE/Primary Examiner, Art Unit 3753